UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4151


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOSHUA RANSOME,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:18-cr-00233-ELH-1)


Submitted: July 23, 2020                                          Decided: July 28, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julie Marie Reamy, JULIE M. REAMY, ATTORNEY AT LAW, LLC, Baltimore,
Maryland, for Appellant. Matthew DellaBetta, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joshua Ransome pled guilty to possession with intent to distribute heroin, in

violation of 21 U.S.C. § 841(b)(1)(C) (2018). The district court sentenced Ransome to 45

months’ imprisonment. On appeal, counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), conceding that there are no meritorious issues for appeal,

but questioning whether Ransome’s sentence is reasonable. Although notified of his right

to do so, Ransome has not filed a pro se supplemental brief. We affirm the district court’s

judgment.

       We review a defendant’s sentence “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007). Under the Gall standard, a

sentence is reviewed for both procedural and substantive reasonableness. Id. at 51. In

determining procedural reasonableness, we consider whether the district court properly

calculated the defendant’s advisory Sentencing Guidelines range, gave the parties an

opportunity to argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a)

(2018) factors, and sufficiently explained the selected sentence. Id. at 49-51. If a sentence

is free of “significant procedural error,” then we review it for substantive reasonableness,

“tak[ing] into account the totality of the circumstances.”       Id. at 51.   We “apply a

presumption of reasonableness to a sentence within or below a properly calculated

guidelines range.” United States v. Vinson, 852 F.3d 333, 357 (4th Cir. 2017) (internal

quotation marks omitted). This “presumption can only be rebutted by showing that the

sentence is unreasonable when measured against the 18 U.S.C. § 3553(a) factors.” Id. at

357-58 (internal quotation marks omitted).

                                             2
       We conclude that Ransome’s sentence is reasonable. The district court correctly

calculated Ransome’s advisory Guidelines range. While Ransome argued for a 37-month

sentence based on his difficult upbringing, his role as a street-level drug dealer, and the

steps he took on pretrial release to treat his opiate addiction, the district court found a

lengthier sentence was necessary in light of the serious nature of the offense, Ransome’s

extensive criminal history, and the fact that prior sentences had not deterred him from

engaging in the instant offense. However, the court credited Ransome’s arguments in

varying below the Guidelines, albeit less than he requested. Thus, the district court

adequately explained the chosen sentence. We further conclude that Ransome cannot

overcome the presumption of reasonableness accorded his below-Guidelines sentence.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for review. We therefore affirm the district court’s judgment.

This court requires that counsel inform Ransome, in writing, of the right to petition the

Supreme Court of the United States for further review. If Ransome requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Ransome.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED



                                             3